Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on February 10, 2020, wherein claims 1-25 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining performance metrics (in a broad set of fields (left open by Applicant), for example commercial/financial fields – e.g. (as stated in Applicant’s specification) of accounts of credit card (bankcard usage and account holder performance), mortgage (account holder account usage and performance), etc., - see Applicant’s spec. para 0028) for time periods (past/previous and another).  The Applicant is just claiming creating standards from past performance and comparing these standards  with performance at other time periods – using past data/information to create thresholds (or 
The limitations of the independent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to 

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims are also further narrowed towards steps that are geared towards determining performance metrics (in a broad set of commercial/financial fields – e.g. (as stated in Applicant’s specification) of accounts of credit card (bankcard usage and account holder performance), mortgage (account holder account usage and performance), etc., - see Applicant’s spec. para 0028) for time periods (past/previous and another).  Using past data/information to create thresholds (or standardized flags – as used by Applicant) and comparing data/information from newer time periods to the thresholds to determine/calculate performance. Applicant’s claims are geared towards receiving/extracting/obtaining information/data (where the data itself is abstract data, for example, historical, scores, attributes – from statistical analysis (mathematical concepts and the mathematical results)), data analysis and manipulation to determine more data/information (also using mathematical concepts for calculations, and comparing data/information – to determine performance and get the metrics to analyze and compare to get performance metrics), and providing/displaying this determined abstract information/data.  The claims are reciting fundamental economic practices (methods of organizing human activities). The claimed invention further uses mathematical concepts to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (fundamental economic practices (methods of organizing human activities)); and further geared towards mathematical relationships (as discussed in the claims and the specification).
claims 2, 12, 22) wherein the processing device is configured for interactively presenting views of the segmented data by performing operations comprising: interactively detecting the selection, by the user, of at least one of a model, a snapshot Page 2 of 8 16544709V.2Appl. No. Not Yet Assignedview, an observation archive, a model segment, or an attribute; and interactively updating the segmented data being presented through the GUI in accordance with the selection [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely provides and organizes information/data to people using generic/general-purposes computers/computing components/devices; and merely recites post-solution activities; limitations, as drafted, is a simply organizing calculated abstract performance related information (reciting fundamental economic practices (methods of organizing human activities) where the data itself is obtained through using mathematical concepts)]; (claim 3) wherein the processing device is configured to present the segmented data through the GUI at a remote computing device using a Web browser [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely provides and organizes information/data to people using generic/general-purposes computers/computing components/devices; and merely recites post-solution activities; limitations, as drafted, is a simply organizing calculated abstract performance related information (reciting fundamental economic practices (methods of organizing human activities) where the data itself is obtained through using mathematical concepts)]; (claim 4) wherein the processing device is configured to calculate and store the summary performance data by performing operations comprising: calculating and storing the summary performance data on a predefined schedule; receiving real-time input directed to modification of the predefined schedule; and updating the segmented data being presented in response to the real-time input [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim receives/obtains information/data, manipulates the known type of abstract data/information (using mathematical concepts), analyzes and compares this claims 5, 14, 19) wherein the processing device is configured for accessing the second dated, stored archive by performing operations comprising detecting a creation of the second dated, stored archive [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely recognizes a known type of abstract data/information, possibly analyzes and compares this known type of data/information (and for manipulation – where the data itself has resulted from using mathematical concepts (as discussed int eh specification and the claims)); and merely recites post-solution activities; limitation, as drafted, under its broadest reasonable interpretation, covers mathematical concepts and organizing human activities (fundamental economic practices)]; (claims 6, 15, 20) wherein the processing device is configured for accessing the second dated, stored archive by performing operations comprising accessing the second dated, stored archive at a pre-scheduled time [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely accesses a known type of abstract data/information (where the data itself has resulted from using mathematical concepts (as discussed int eh specification and the claims)); and merely recites post-solution activities; limitation, as drafted, under its broadest reasonable interpretation, covers organizing human activities (fundamental economic practices) and possibly mathematical concepts (results from mathematical calculations and to be used is mathematical concepts and for comparisons)]; (claims 7, 16, 21) wherein the processing device is configured for calculating the performance metrics using in-memory processing [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses received/obtained information/data for analysis and manipulations through mathematical concetps (where the data itself has resulted from using mathematical concepts (as discussed int eh specification and the claims)); and claims 8, 24) wherein the processing device is configured for presenting the segmented data through the GUI in part by making the segmented data accessible by a data visualization system [post-solution/extra-solution activities using generic/general-purpose computers/computing components – for presenting abstract information]; (claims 9, 13, 23) wherein the processing device is configured to customize the GUI for the user by performing operations comprising: receiving customization information for the GUI; and displaying the GUI using the customization information [the customization is a just an abstract way of presenting the abstract information/data and the Applicant and what type of information to present based on how and what the person wants to see (there is no technicality provided int eh claims or the specification as to what this customization is technically and how it is automated) – in fact the user controls what they want to see on the screen/interface (note that data itself is obtained through mathematical concepts) – this is an abstract idea of organizing human activities (organizing abstract information as a fundamental economic activity (performance measurement and viewing performance metrics) and mathematical concepts (since a lot of the data/information that is displayed through customization is mathematical and organized based on the mathematical nature – see Applicant’s specification); does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses received/obtained information/data for analysis and manipulations through mathematical concepts (where the data itself has resulted from using mathematical concepts (as discussed int eh specification and the claims)); and merely recites post-solution activities; limitation, as drafted, under its broadest reasonable interpretation, covers organizing human activities (fundamental economic practices) and mathematical concepts]; (claims 10, 17, 25) wherein the calculating of the performance metrics further comprises: creating standardized industry flags and standardized performance flags using the historical data, scores, and attributes; and calculating the performance 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic “systems,” “servers,” “computers,” “processors,” “graphical user interface (GUI),” “databases,” “storage medium/media,” etc. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tietzen et al., (US 2018/0276710) (with provisional dated 03/17/2017) in view of Barry et al., (US 2005/0216421).
[Note: As stated above in the §101 analysis the claims are very broad in the field of data analysis and presentation. The claim(s) recite(s) determining performance metrics (in a broad set of fields (left open by Applicant), for example commercial/financial fields – e.g. (as stated in Applicant’s specification) of accounts of credit card (bankcard usage and account holder performance), mortgage (account holder 
As per claim 1, Tietzen discloses a server system comprising: 
a non-transitory computer-readable medium for storing a plurality of files with summary performance data in predefined designs/formats/styles/etc., (the Applicant provides no  specific definition/explanation in the specification regarding “predefined layouts” it’s just types of designs/formats/styles/etc. (e.g. various types of graphs), when it is collected and presented in types of designs/formats/styles/etc. (e.g. various types of graphs), – which is generally the case with data collection and storage; see figs. 7, 11A-B, 12, 14-15, 18-20, 23A-B; ¶¶ 0035 [data is in mobile format], 0098 [many types of data in various formats and layouts], 0115-0117 [various data types/layouts/formats used – customer acceptance rate, profit margin percentage, customer satisfaction information, service times, average check, inventory turnover, labor costs, sales data, gross margin percentage, sales per hour, cash over and short, inventory waste, historical customer buying habits, customer provided information, customer loyalty program data, weather data, store location data, store equipment package, Point of Sale (POS) system brand, hardware type and software version, employee data, sales mix data, market basket data, or trend data…reside in data storage…(data come in various formats/types/layouts from various sources and goes to various devices/computer in various formats/types/layouts)…(for example) system to interconnect with input and output devices…include one or more input devices, such as a keyboard, 32, which may be stored on data storage device 33 or elsewhere in memory 14. Database 32 may be a conventional relational database such as a MySQL™, Microsoft™ SQL, Oracle™ database, or the like. Database 32 may also be another type of database such as, for example, an objected-oriented database or a NoSQL database. Loyalty system 26 may include a conventional database engine (not shown) for accessing database 32, e.g., using queries formulated using a conventional query language such as SQL, OQL, or the like]); and 
a processing device communicatively connected to the non-transitory computer-readable medium, wherein the processing device is configured for performing operations (figs. 1-5; ¶¶ 0114-0121 [discusses the system and network and computing components communicating data/information]) comprising: 
extracting historical data, scores, and attributes from a statistical analysis performed on information in a first dated, stored archive; calculating performance metrics based at least in part on the historical data, scores, and attributes (¶¶ 0045-0046 [performance trends…performance rewards], 0083-0084 [performance indicators…trends in performance…models…built…modelling…data…mathematically…models composed of (various past and historical data)…employ…artificial intelligence and statistical techniques], 0088-0093 [discusses using artificial intelligence (which included statistical analysis) for determining performance indicators from using past data/information/scores/attributes (note that AI have to use past information/data to make accurate decisions for current incoming data/information)], 0546 [discusses continually monitoring data as time passes (past time and historical data once time has passed) and updating statistics based on defined time periods such as 30-day trends, seasonal trends, weekly trends, hourly trends, day of the  up arrow indicates the current figures are higher than previous corresponding time-period and a down arrow indicates the current figures are lower than previous corresponding time-period], 0504 [various types of performance metrics]);
calculating and storing the summary performance data based at least in part on the performance metrics, the summary performance data being stored in the plurality of files with predefined designs/formats/styles/etc. (of data groupings – e.g. types of graphs or how data is to be shown), configured to be accessed based on a selection by a user (figs. 7-12, 13-21 [(various layouts shown to user based on what the user wants to see and how to see it) – also show user making selection so that the data the user wants and different types of layouts for the user, based on the input/selection, is loaded for presentation to the user]; ¶¶ 0025-0031 [for example, discussing figures 7-12 – the figures also show the user is able to make selections and based on those selection the presentation on the interface is loaded], 0095 [user selections…result in an update], 0098 [cause selection…changes over time], 0099 [interface…updated…updated…to display impact…interface may update in real-time to display the impact of a group, including based on different selected time periods], 0100 [update…performance information], 0142 [database updated to reflect changes], 0168 [specific time period…updated (the data for the time period – separate rules for separate time periods regarding information update)], 0285 [change over time…analyze new data (during a new time period – when the transaction occurred and what happened)…analyze available historic data (as compared to new data in the new/current/second time period)…then update…(also) updated in real-time…as new data is received (dynamically/ and continuously – note that the newer data received is at the newer time period 2) provides…with options for adjusting the time period during which the displayed information pertains]; see also 0711-0726+ [shows Applicant’s core inventive concept in more detail and specificity (as compared to Applicant very broad claim)], 0743-0750 [performance…summary graph…timeline view]); 
interactively presenting segmented data from at least one file with a predefined designs/formats/styles/etc., to the user through a graphical user interface (GUI) (see citations above and also see figs. 7-12, 13-21 [data is presented as “segmented” (e.g. see figs. 7, 11A-B, 14-15, 18-20, 23A-B [showing graphs – segmented data interactively presented in a predefined layout (type of graph and how data is presented – see example on fig. 7 where segmented data us presented in different “layouts”)]) in the interfaces shown – for example, in the graphs the data is presented for various points and graphs present segmented data (pie charts, bar graphs – as shown in the reference)]; ¶¶ 0025-0031 [discussing figures 7-12 – the figures also show the user is able to make selections and based on those selection the presentation on the interface is loaded], 0711-0715+ [(data displayed in different time period based on changes during those time periods)…(also) FIG. 23B displays an interface screen…data analytics…time-of-day or day-of-week range…historical…threshold…(comparing information/data)…alert chart…(graphs and charts)…view graph (through reporting on different time periods)…time labels that appear on the x axis…segments…highlighted on the graph (details are further shown in paras. 0717-0726+ - showing performance at different time periods and alerts set based on historical performance data)]), 0749-0766 [discusses interface presentation with segmented data in some detail]); and 
updating the segmented data being presented to the user based on information in a second dated, stored archive (see citations above and also see figs. 7-12, 13-21; ¶¶ 0089-0092 [also shows dynamically updating data related to…performance], 0095 [user selections…result in an update], 0098 2) provides…with options for adjusting the time period during which the displayed information pertains], 0546 [discusses continually monitoring data as time passes (past time and historical data once time has passed) and updating statistics based on defined time periods such as 30-day trends, seasonal trends, weekly trends, hourly trends, day of the week trends, time of day trends, etc. (various types of time periods – “dated” information); mainly for trend determination and alerts based on trends and actions by customers (these are all types of performance indicators)], 0533 [trending indicators that indicate how this data is currently performing in relation to the previously selected time period, i.e. last 30 days in this wireframe… up arrow indicates the current figures are higher than previous corresponding time-period and a down arrow indicates the current figures are lower than previous corresponding time-period], 0504 [various types of performance metrics], 0624-0625 [period value…Every week; Every 2 weeks; Every Month; Every 3 months; Every 6 months…updates to match…date (periods)]; also see 0711-0715+ [(data displayed in different time period based on changes during those time periods)…(also) FIG. 23B displays an interface screen…data analytics…time-of-day or day-of-week range…historical…threshold…(comparing 
Although Tietzen does discloses many types of data groupings and types of displays in various designs/formats/styles/etc., (see citations and explanations above), Tietzen does not explicitly state layouts.
Barry discloses data layouts and presenting the data/information in various layouts as selected or relevant for/to the user (¶¶ 0215, 0227-0228, 0237-0240 [report building dialog boxes, all of the initial values for retrieving the MetaData, customization options and GUI builder options from the report manager server 250 necessary to build (edit) a report… customization and report builder options as indicated in the field 1570: general customization options, by selecting field 1571; layout customization options], 0526 [preset layout], 0535 [customer clicks/selects on the interface…logical design layout…enabled]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Tietzen layout(s) as taught by analogous art Barry in order to provide relevant and/or focused performance related data/information to the user for appropriate decision making by the user since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Barry (it’s a known technique in data science to form layouts of information/data for the decision making (in business/industry/etc.,) process based on relevant information/data – for example, through various types of graphs and other ways of showing data/information through relevant formats/styles/etc.,) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). 


As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 18, claim 18 discloses substantially similar limitations as claim 1 above; and therefore claim 18 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Tietzen discloses the server system according to claim 1, wherein the processing device is configured for interactively presenting views of the segmented data by performing operations comprising: interactively detecting the selection, by the user, of at least one of a model, a snapshot Page 2 of 816544709V.2Appl. No. Not Yet AssignedPreliminary Amendmentview, an observation archive, a model segment, or an attribute (see citations above for claim 1 and also see figs. 7-12, 13-21 [data is presented as “segmented” (e.g. see figs. 7, 11A-B, 14-15, 18-20, 23A-B [showing graphs – segmented data interactively presented in a predefined layout (type of graph and how data is presented – see example on fig. 7 where segmented data us presented in different “layouts”)]) in the interfaces shown – for example, in the graphs the data is presented for various points and graphs present segmented data (pie charts, bar graphs – as shown in the reference)]; ¶¶ 0025-0031 [discussing figures 7-12 – the figures also show the user is able to make selections and based on those selection the presentation on the interface is loaded], 0095 [user selections…result in an update], 0098 2) provides…with options for adjusting the time period during which the displayed information pertains], 0711-0715+ [(data displayed in different time period based on changes during those time periods)…(also) FIG. 23B displays an interface screen…data analytics…time-of-day or day-of-week range…historical…threshold…(comparing information/data)…alert chart…(graphs and charts)…view graph (through reporting on different time periods)…time labels that appear on the x axis…segments…highlighted on the graph (details are further shown in paras. 0717-0726+ - showing performance at different time periods and alerts set based on historical performance data)]), 0749-0766 [discusses interface presentation with segmented data in some detail]); and 
interactively updating the segmented data being presented through the GUI in accordance with the selection (¶¶ 0095 [user selections…result in an update], 0098 [cause selection…changes over time], 0099 [interface…updated…updated…to display impact…interface may update in real-time to display the impact of a group, including based on different selected time periods], 0100 [update…performance information], 0142 [database updated to reflect changes], 0168 [specific time period…updated (the data for the time period – separate rules for separate time periods regarding information update)], 0285  up arrow indicates the current figures are higher than previous corresponding time-period and a down arrow indicates the current figures are lower than previous corresponding time-period], 0504 [various types of performance metrics], 0624-0625 [period value…Every week; Every 2 weeks; Every Month; Every 3 months; Every 6 months…updates to match…date (periods)]; also see 0711-0715+ [(data displayed in different time period based on changes during those time periods)…(also) FIG. 23B displays an interface screen…data analytics…time-of-day or day-of-week range…historical…threshold…(comparing information/data)…alert chart…(graphs and charts)…view graph (through reporting on different time periods)…time labels that appear on the x axis (details are further shown in paras. 0717-0726+ - showing performance at different time periods and alerts set based on historical performance data)]).
As per claim 3, Tietzen discloses the server system according to claim 2, wherein the processing device is configured to present the segmented data through the GUI at a remote computing device using a Web browser (see citations above for claims 1 and 2 and also see ¶¶ 0097-0098 (web-enabled mobile 
As per claim 4, Tietzen discloses the server system according to claim 2, wherein the processing device is configured to calculate and store the summary performance data by performing operations comprising: calculating and storing the summary performance data on a predefined schedule (¶¶ 0546 [discusses continually monitoring data as time passes (past time and historical data once time has passed) and updating statistics based on defined time periods such as 30-day trends, seasonal trends, weekly trends, hourly trends, day of the week trends, time of day trends, etc. (various types of time periods – “dated” information); mainly for trend determination and alerts based on trends and actions by customers (these are all types of performance indicators)], 0533 [trending indicators that indicate how this data is currently performing in relation to the previously selected time period, i.e. last 30 days in this wireframe… up arrow indicates the current figures are higher than previous corresponding time-period and a down arrow indicates the current figures are lower than previous corresponding time-period], 0504 [various types of performance metrics], 0624-0625 [period value…Every week; Every 2 weeks; Every Month; Every 3 months; Every 6 months…updates to match…date (periods)]; also see 0711-0715+ [(data displayed in different time period based on changes during those time periods)…(also) FIG. 23B displays an interface screen…data analytics…time-of-day or day-of-week range…historical…threshold…(comparing information/data)…alert chart…(graphs and charts)…view graph (through reporting on different time periods)…time labels that appear on the x axis (details are 
As per claim 5, Tietzen discloses the server system according to claim 1, wherein the processing device is configured for accessing the second dated, stored archive by performing operations comprising detecting a creation of the second dated, stored archive (see citations for the above claims and also see ¶¶ 0088-0093 [discusses using artificial intelligence (which included statistical analysis) for determining performance indicators from using past data/information/scores/attributes (note that AI have to use past information/data to make accurate decisions for current incoming data/information)…data is updates in real time (as time passes – with the creation of new time (dated) with new data)…trends (determined based on historical/past information and current information)], 0098 [cause selection…changes over time], 0099 [interface…updated…updated…to display impact…interface  up arrow indicates the current figures are higher than previous corresponding time-period and a down arrow indicates the current figures are lower than previous corresponding time-period], 0504 [various types of performance metrics]; see also ¶¶ 0711-0726 [example of creation of second/third/etc., “dated” data/information (which is stored- see citations above) and accessing this information for decision making and actionable items], ¶¶ 0098 [peak and slow periods, dated transactions date and time, etc.,], accrual time periods and rules for those time periods, 0236).  
As per claim 6, Tietzen discloses the server system according to claim 1, wherein the processing device is configured for accessing the second dated, stored archive by performing operations (repeated limitation – see citations above for claims 1 and 5) comprising accessing the second dated, stored archive at a pre-scheduled time (see citations above for claims 1 and 5; and also see, for example (among many) ¶¶ 0361 [(information accessed and used)… during a majority of the duration of a 
As per claim 7, Tietzen discloses the server system according to claim 1, wherein the processing device is configured for calculating the performance metrics using in-memory processing (for example (among many in the reference) see ¶¶ 0116-0117 [discusses the computing resources used for the concept implementation], 0123-0130 [processing unit…configure database…processing utility and database to provide various reports], 0181).  
As per claim 8, Tietzen discloses the server system according to claim 1, wherein the processing device is configured for presenting the segmented data through the GUI in part by making the segmented data accessible by a data visualization system (see citations above and also see Figs. 1-5 [GUIs/interfaces], 7 [GUIs and segmented data visualization], 11A-B [GUIs and segmented data visualization], 14-15, 18-20, 23A-B [showing graphs – segmented data interactively presented in a predefined layout (type of graph and how data is presented – see example on fig. 7 where segmented data us presented in different “layouts”)]) in the interfaces shown – for example, in the graphs the data is presented for various points and graphs present segmented data (pie charts, bar graphs – as shown in the reference)]; ¶¶ 0025-0031 [discussing figures 7-12 – the figures also show the user is able to make selections and based on those selection the presentation on the interface is loaded], 0095 [user selections…result in an update], 0098 [cause selection…changes over time], 0099 [interface…updated…updated…to display impact…interface may update in real-time to display the impact of a group, including based on different selected time periods], 0100 [update…performance information], 0142 [database updated to reflect changes], 0168 [specific time period…updated (the data 2) provides…with options for adjusting the time period during which the displayed information pertains], 0711-0715+ [(data displayed in different time period based on changes during those time periods)…(also) FIG. 23B displays an interface screen…data analytics…time-of-day or day-of-week range…historical…threshold…(comparing information/data)…alert chart…(graphs and charts)…view graph (through reporting on different time periods)…time labels that appear on the x axis…segments…highlighted on the graph (details are further shown in paras. 0717-0726+ - showing performance at different time periods and alerts set based on historical performance data)]), 0749-0766 [discusses interface presentation with segmented data in some detail]).  
As per claim 9, Tietzen discloses the server system according to claim 1, wherein the processing device is configured to customize the GUI for the user by performing operations comprising: receiving customization information for the GUI; and displaying the GUI using the customization information (see citations above – esp. for (among others) claims 1, 3 and 8; and also see figs. 7-9 [includes user selections to determine what to display for the user – customization for the user], 10-13 [show user inputting and selecting so as to get a customized interface with the relevant data/information in the particular layout/format – customization], 14-15, 18-20 [displaying customized interface for user], 21 [further customization options], 23A-B [displaying relevant information to the user – graphs/charts etc.,]; ¶¶ 0031-0033, 0224, 0336, 0554-0577 [Selecting “CUSTOM” displays an objectives screen for 
As per claim 10, Tietzen discloses the server system according to claim 1, wherein the calculating of the performance metrics further comprises: creating standardized industry flags and standardized performance flags using the historical data, scores, and attributes (note that here thresholds/benchmarks/standards/rules/models are set); and calculating the performance metrics based at least in part on the standardized industry flags and the standardized performance flags (using past set thresholds and comparing current data and using the comparison to past thresholds/standards to calculate the performance; see figs. 24-26 [trend determination], 27-28 [rewards (based on meeting/surpassing goals/target/thresholds/etc., which were set based on past data)]; ¶¶ 0083-0086 [performance indicators…discover trends in performance…impact of incentives…models are built (from past data/information)…triggering alert (based on data comparison to thresholds)…(determine) slow period (and other issues)…recommend incentive (actionable item based on threshold/standards/etc., after comparing current performance to the set thresholds/benchmarks/standards)], 0088 [review of incentive performance indicators, and for managing alerts based on trends and events], 0092 [reward… (based on performance data and determined standards/thresholds/benchmarks/etc.,) based on 


As per claims 12-17, claims 12-17 disclose substantially similar limitations as claims 2, 5-7, and 9-10 above; and therefore claims 12-17 are rejected under the same rationale and reasoning as presented above for claims 2, 5-7, and 9-10.
As per claims 19-25, claims 19-25 disclose substantially similar limitations as claims 2, 5-7, and 8-10 above; and therefore claims 19-25 are rejected under the same rationale and reasoning as presented above for claims 2, 5-7, and 8-10.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Eder (US 2008/0027841): Provides an automated system (100) for integrating narrowly focused management systems in to a financial measurement and optimization system for a multi-enterprise 
Fairfield et al., (US 8,214,238): discusses that a high performance capability assessment model helps a consumer goods and services business meet the challenges of the global marketplace. As a result, the consumer goods and services business can achieve the clarity, consistency, and well-defined execution of core processes that reduce inefficiencies and waste that result from unnecessary process complexity and exceptions. In addition, the high performance capability assessment model helps the consumer goods and services business to identify specific areas in which improvements may be made and understand how to make the improvements, and establishes levels of capability along the way to reaching an ultimate capability goal.
White et al., (US 2014/0379436): Discusses that a performance report for a first-party content provider may be generated and provided based on historical performance metrics for the provider during one or more prior occurrences of a holiday event. A relevancy score may be determined for the holiday event and compared to a threshold value to determine whether the holiday event is of relevancy to the content provider.
Gerber (US 8,577,775): Illustrates that to optimize profits, it is desirable to allocate assets in investments using a strategy that considers if (a) the investor has high conviction that the investment will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683